                                                                                       FILED
                                                                              2019 May-03 AM 09:51
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                          NORTHEASTERN DIVISION
MANUEL CONTRERAS,                        )
                                         )
      Plaintiff,                         )
                                         )
v.                                       )   Case No.: 5:18-cv-01748-LCB
                                         )
THE CITY OF HANCEVILLE                   )
ALABAMA,                                 )
                                         )
      Defendant.                         )

                         MEMORANDUM OPINION

      This is an employment discrimination case filed pursuant to Title VII and 42

U.S.C. ' 1981. (Doc. 17). This cause is before the Court on Defendant’s Partial

Motion to Dismiss or, in the alternative, Motion to Strike (Doc. 19), and Motion

for More Definite Statement (Doc. 20) pursuant to Rules 12(b)(6), 12(e), and 12(f)

of the Federal Rules of Civil Procedure. Plaintiff filed responses to defendant’s

motions on March 6, 2019. (Docs. 28 & 29).       Defendant replied on March 15,

2019. (Docs. 30 & 31). The motions are now ripe for review.     Upon review and

for the reasons stated herein, the court concludes that Defendant’s Motion to

Dismiss or, in the alternative, Motion to Strike (Doc. 19) is hereby granted as to

the motion to strike and Defendant’s Motion for More Definite Statement (Doc.

20) is granted.
                             I. STANDARDS OF REVIEW

A. Rule 12(b)(6) — Dismissal for Failure To State A Claim Upon Which Relief
                   Can Be Granted

      Federal Rule of Civil Procedure 12(b)(6) permits a party to move to dismiss

a complaint for “failure to state a claim upon which relief can be granted.” Fed. R.

Civ. P. 12(b)(6). This rule must be read together with Rule 8(a), which requires

that a pleading contain only a “short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). While that pleading

standard does not require “detailed factual allegations,” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 550 (2007), it does demand “more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (citations omitted).     Essentially, a Rule 12(b)(6) motion to dismiss

tests the sufficiency of a complaint against the “liberal pleading standards set forth

by Rule 8(a)(2).” Erickson v. Pardus, 551 U.S. 89, 94 (2007). When evaluating a

Rule 12(b)(6) motion to dismiss, a district court accepts as true the allegations in

the complaint and construes the allegations in the light most favorable to the

plaintiff. See Brophy v. Jiangbo Pharms. Inc., 781 F.3d 1296, 1301 (11th Cir.

2015).




                                          2
B. Rule 12(e) — More Definite Statement

      Federal Rule of Civil Procedure 12(e) permits a party to move for a more

definite statement if the pleading “is so vague or ambiguous that the party cannot

reasonably prepare a response.” Fed. R. Civ. P. 12(e). “[A] party may not use a

Rule 12(e) motion to circumvent the short and plain statement requirement or to

obtain information that can otherwise be obtained in discovery.” Harris v. Fisher-

Price Inc., 2013 WL 9861461, at *1 (N.D. Ala. Oct. 24, 2013). See also MAO-

MSO Recovery II LLC v. Infinity Prop. & Cas. Grp., No. 2:17-CV-00513-KOB,

2018 WL 1244498, at *5 (N.D. Ala. Mar. 9, 2018). This rule must be read

together with Rule 8(a), which requires that a pleading contain only a “short and

plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). While that pleading standard does not require “detailed factual

allegations,” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 550 (2007), it does

demand    “more     than   an   unadorned,    the-defendant-unlawfully-harmed-me

accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citations omitted).


C. Rule 12(f) — Motion to Strike

      A motion to strike is appropriate under 12(f) of the Federal Rules of Civil

Procedure for “any insufficient defense or any redundant, immaterial, impertinent,

or scandalous matter.” Id. However motions to strike factual allegations are
                                         3
disfavored and “will usually be denied unless the allegations have no possible

relation to the controversy and may cause prejudice to one of the parties.” Poague

v. Huntsville Wholesale Furniture, No. 7:18-CV-00005-LSC, 2019 WL 718716 *6

(N.D. Ala. Feb. 20, 2019) (quoting Augustus v. Bd. of Pub. Instruction of Escambia

Cty., Fla., 306 F.2d 862, 868 (5th Cir. 1962).

D.    Shotgun Pleading

      Our Circuit addressed the evolution and types of shotgun pleadings in

Weiland v. Palm Beach Cty Sherriff’s Office, 792 F.3d 1313 (11th Cir. 2015)

stating:


      The most common type—by a long shot—is a complaint containing
      multiple counts where each count adopts the allegations of all
      preceding counts, causing each successive count to carry all that came
      before and the last count to be a combination of the entire complaint.
      The next most common type, at least as far as our published opinions
      on the subject reflect, is a complaint that does not commit the mortal
      sin of re-alleging all preceding counts but is guilty of the venial sin of
      being replete with conclusory, vague, and immaterial facts not
      obviously connected to any particular cause of action. The third type
      of shotgun pleading is one that commits the sin of not separating into
      a different count each cause of action or claim for relief. Fourth, and
      finally, there is the relatively rare sin of asserting multiple claims
      against multiple defendants without specifying which of the
      defendants are responsible for which acts or omissions, or which of
      the defendants the claim is brought against.               The unifying
      characteristic of all types of shotgun pleadings is that they fail to one
      degree or another, and in one way or another, to give the defendants
      adequate notice of the claims against them and the grounds upon
      which each claim rests.

Id. at 1321–23. An assertion that a complaint is a shotgun pleading is based upon
                                          4
violations of Rule 8(a)(2), as mentioned above, and/or Rule 10(b) which provides:

      (b) Paragraphs; Separate Statements. A party must state its claims or
      defenses in numbered paragraphs, each limited as far as practicable to
      a single set of circumstances. A later pleading may refer by number to
      a paragraph in an earlier pleading. If doing so would promote clarity,
      each claim founded on a separate transaction or occurrence—and each
      defense other than a denial—must be stated in a separate count or
      defense.
Rule 10(b), Fed. R. Civ. P.
                              II. RELEVANT FACTS

      Plaintiff’s complaint alleges that he is a police officer who was hired by the

defendant on January 1, 2009. (Doc. 17). Initially he was hired part-time and on

April 26, 2011, he was given full-time employment. Id. On April 24, 2017, he

was disciplined for two incidents: 1. Failing to run his body camera during a

traffic stop on April 4, 2017, and 2. For an alleged sexual assault that plaintiff

claims was later determined a false claim. Id. As a result, he was suspended for

thirty (30) days. In May of 2017, he returned to work and met with the Mayor

where he informed the Mayor that he believed that he was being discriminated

against based upon his Hispanic Heritage. Id. Thereafter the defendant stopped

scheduling plaintiff for shifts and he was officially terminated on January 2, 2018.

Id. Plaintiff filed his initial complaint with the EEOC on January 11, 2018;

received his right to sue on July 23, 2018; and filed his complaint with this Court

on October 23, 2018. (Doc. 1).      The case was initially assigned to Magistrate

Judge Johnson, the parties failed to consent to the magistrate judge and the case
                                         5
was then reassigned to this Court on December 26, 2018. 1

                                     III. ISSUES PRESENTED

        Defendant in its Partial Motion to Dismiss or, in the alternative, Motion to

Strike (Doc. 19), argues that plaintiff’s complaint should be dismissed or in the

alternative, stricken due to inappropriate claims for liquidated damages, special

damages and equitable relief requested pursuant to 29 U.S.C. ' 626. Defendant’s

motion is grounded upon the fact that “[l]iquidated and special damages are not

recoverable in connection with any of plaintiff’s claims, and section 626 is not

applicable to plaintiff’s claims.” (Doc. 19).                       Plaintiff does not dispute that the

damages are inappropriate, but argues that a motion to dismiss under Rule 12(b)(6)

is an improper remedy. Further, plaintiff argues that the court can “instruct a jury

on the law and that jury would determine damages Plaintiff argues Defendant’s

motion is without merit and should be denied.” (Doc. 29).                                 In the alternative,

plaintiff requests that he be allowed to replead his complaint. (Doc. 29).

        In its motion for more definite statement defendant argues that plaintiff’s

complaint is unclear whether plaintiff is asserting specific claims regarding the

discipline that plaintiff received in April of 2017, and whether plaintiff is asserting

a claim of constructive discharge. (Doc. 20). Plaintiff argues in response that his


1
 Plaintiff originally filed his complaint against “The City of Hanceville Police Department.” Defendant filed a
motion to dismiss on the grounds that the police department is not a separate entity and improper entity for suit.
(Doc. 7). On its own volition plaintiff filed an amend complaint naming “The City of Hanceville Alabama,” as the
proper named defendant. (Doc. 19).

                                                         6
complaint does not meet the standard in that it is not vague and ambiguous and that

defendant is simply seeking to conduct discovery by and thru its pre-trial motions.

(Doc. 28).

                               IV. DISCUSSION

      First, regarding Defendant’s Motion to Dismiss, the parties have essentially

agreed that the plaintiff does not have a right to liquidated damages, special

damages and equitable relief requested pursuant to 29 U.S.C. ' 626. 29 U.S.C. '

626, applies to claims pursuant to the Age Discrimination in Employment Act

(ADEA) and plaintiff has not alleged any claims pursuant to this act. The Court is

not persuaded that a dismissal under Rule 12(b)(6) is the appropriate remedy;

therefore defendant’s motion to dismiss pursuant to Rule 12(b)(6) is denied.

Defendant’s alternative request for a motion to strike is granted with regard to the

inappropriate damage claims as identified herein.

      Second, regardless of defendant’s claims regarding a more definite

 statement, the complaint as amended is a shotgun pleading.        It is a shotgun

 pleading for two reasons. First, each of Plaintiff’s counts adopts all of the

 allegations from the previous counts. (Doc. 17). Weiland, 792 F.3d at 1321.

 Second, each of Plaintiff’s four counts (1. Title VII - Race discrimination-

 termination;   2.   Race discrimination - 42 U.S.C. ' 1981; 3.       Title VII –

 Retaliation; and 4. 42 U.S.C. ' 1981 - Retaliation) (Doc. 17) essentially

                                         7
 assert the same facts without specifying which specific discriminatory acts are

 assigned to each event. (See generally Doc. 17). Weiland, 792 F.3d at 1323.

 Plaintiff’s Complaint does not specify what specific wrongful act occurred for

 each time frame and/or event alleged; the claims fail to provide Defendants

 adequate notice of the grounds for each claim for relief. Weiland, 792 F.3d at

 1323. Plaintiff’s complaint must state what acts by the defendant he is claiming

 are discriminatory and retaliatory and whether he is claiming constructive

 termination or termination or both. Consequently, defendant’s motion for more

 definite statement is granted as to the pleading issues as identified herein.

      In sum, since the parties are in agreement as to the inappropriate damage

 claims and the shotgun nature of the complaint, the only appropriate remedy at

 this point is to allow the plaintiff to replead if he wishes to proceed with this

 case. Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1295 (11th Cir. 2018).

                                IV. CONCLUSION

      For the reasons explained above, Defendant’s Partial Motion to Dismiss or,

in the alternative, Motion to Strike (Doc. 19) is due to be GRANTED, in part, and

the request for the liquidated damages, special damages and equitable relief

pursuant to 29 U.S.C. ' 626 is to be stricken.        Defendant’s Motion for More

Definite Statement (Doc. 20) is due to be GRANTED, in part, as to the shotgun

nature of plaintiff’s complaint. Plaintiff will be required to replead the complaint

                                           8
in conformance with the instructions set forth in this Memorandum Opinion.          In

turn, the Defendant will have three (3) days from the date of the filing of plaintiff’s

amended complaint to file its responsive pleading.         A separate order will be

entered simultaneously with this memorandum opinion.


      DONE and ORDERED this May 3, 2019.



                                     _________________________________
                                     LILES C. BURKE
                                     UNITED STATES DISTRICT JUDGE




                                          9
